Citation Nr: 1104114	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-37 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from July 1969 to September 
1971

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which denied service connection for PTSD and depression.  

In a May 2009 decision, the Board denied service connection for a 
psychiatric disability, including PTSD and depression.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While the matter 
was pending before the Court, in July 2010, the appellant's then 
attorney and a representative of VA's General Counsel filed a 
joint motion for remand.  In a July 2010 order, the Court granted 
the motion, vacated the Board's May 2009 decision, and remanded 
the matter for readjudication.

As set forth below, a remand of this matter to the RO is now 
necessary.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for a psychiatric 
disorder, including PTSD and depression.  He claims that 
developed both conditions during service and that he has suffered 
from psychiatric symptomatology since that time.

The appellant's service treatment and personnel records show that 
he was AWOL on at least two occasions.  After he was apprehended 
for the second time in July 1971, he was referred for a 
psychiatric evaluation after reportedly slashing his wrists 
because he was frustrated.  On examination, the appellant's wrist 
lacerations were noted to be superficial.  The appellant admitted 
to chronic LSD use, with an increase in use over the past two 
months.  He reported that when he was under pressure, he 
experienced flashbacks and that during one of these episodes, he 
had cut his wrists.  After examining the appellant, the examiner 
concluded that there was no evidence of neurosis, psychosis, or 
clinical depression.  The examiner further concluded that the 
appellant was not suicidal.

In a July 1971 memorandum to the appellant's commanding officer, 
it was noted that the appellant was not suffering from a 
psychosis or any other mental disorder.  The examiner noted that 
the appellant's slashing of his wrists was a manipulative gesture 
designed to remove him from an unpleasant situation.  The 
appellant was diagnosed as having an emotionally unstable 
personality.  

At the appellant's September 1971 military discharge medical 
examination, psychiatric evaluation was normal.  

The post-service record on appeal includes statements from the 
appellant, his spouse, a friend, and a private psychologist.  
These statements report that the appellant had a long history of 
mood swings, nightmares, anger, depression, emotional detachment, 
drug and alcohol abuse, and incarceration.  The record on appeal 
also contains private clinical records, dated from 1999 to 2007, 
all of which are entirely silent for any psychiatric diagnoses, 
including depression or PTSD.  

Although the medical evidence of record is entirely silent for a 
diagnosis of a psychiatric disorder either in service or since 
service, the July 2010 joint motion emphasized that the Court has 
rejected the categorical rule that medical evidence is required 
when the determinative issue is either medical etiology or a 
medical diagnosis.  See e.g. Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009).  Rather, lay statements may provide 
evidence of persistent or recurrent symptomatology, or a 
psychiatric diagnosis, sufficient to warrant an examination.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 
3.159(c)(4) (2010).  To ensure that VA has met its duty to 
assist, therefore, an examination should be obtained.  



Accordingly, the case is REMANDED for the following:

1.  The appellant should be afforded a VA 
psychiatric examination for the purpose of 
identifying the nature and etiology of any 
current psychiatric disability.  The claims 
folder must be made available to the 
examiner for review in connection with the 
examination.  After examining the appellant 
and reviewing the claims folder, the 
examiner should identify any psychiatric 
pathology observed, with separate 
diagnoses, if necessary.  The examiner 
should also provide an opinion, with 
supporting rationale, as to the whether it 
is at least as likely as not that any 
current psychiatric disability identified 
on examination is causally related to the 
appellant's active service or any incident 
therein.  

2.  After conducting any additional 
development deemed necessary, the RO should 
reconsider the appellant's claims, 
considering all the evidence of record as 
well as recent amendments to 38 C.F.R. 
§ 3.304(f).  If the benefits sought remain 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


